Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thornton et al. (hereinafter "Thornton")(USPAP. 20160178221).
Regarding claims 1 and similar claim 17, Thornton discloses an indicator generating method for generating an indicator which is suitable for maintenance prediction of a water heating system, the water heating system comprising a water tank containing water to be heated by a heating device, a power state indication device and a monitoring device, the method comprising: 
generating, via the power state indication device, at least a low power consumption signal or a high power consumption signal based on a power consumption of the heating device (Pars. 8, 68, and 70);  
determining, via the monitoring device, a condition-based degradation indicator based on a time duration of the high power consumption signal (Pars. 68, 70-73); 


Regarding claim 2, Thornton discloses wherein the power state indication device includes a power measurement device which measures the power consumption caused by the heating device and generates at least one of: the high power consumption signal, if the power consumption exceeds a predetermined high power threshold, or the low power consumption signal, if the power consumption drops below a predetermined low power threshold (Pars. 68-73).
Regarding claim 3, Thornton discloses wherein the power state indicator device includes a communication interface which outputs a current water heating system state to an inter-device communications network, from which the monitoring device is able to obtain the current water heating system state and able to generate at least one of the low power consumption signal or high power consumption signal, depending on the obtained water heating system state (Pars. 68-73, 79; also see communications in Par. 19, Fig. 1).
Regarding claim 4, Thornton discloses wherein the monitoring device determines a reheating time, which is a time duration of the high power 21PATENT APPLICATION5438.143218 consumption signal, and outputs the reheating time as a condition-based degradation indicator (Par. 68, 72).
Regarding claim 5, Thornton discloses wherein the monitoring device determines a condition-based degradation indicator also based on a time interval between two subsequent high power consumption signals (Pars. 71-78).
Regarding claim 6, Thornton discloses wherein the monitoring device determines a reheating frequency, which is a time interval between two subsequent high power consumption 
Regarding claim 7, Thornton discloses herein the water heating system comprises at least one additional sensor, wherein each additional sensor is configured for measuring at least one of an additional physical quantity and an ambient temperature, wherein the monitoring device additionally processes the measured quantity or temperature for generating the indicator (Pars. 65-70).
Regarding claim 8, Thornton discloses wherein the monitoring device determines a usage-based indicator based on at least one of sensor data or state information available on an inter-device communications network or the additional sensor (Pars. 65-70).
Regarding claim 9, Thornton discloses wherein the usage-based indicator includes at least one of a number of operation cycles, heating times, water quality, or water flows (Pars. 68-70).
Regarding claim 10, Thornton discloses wherein the water heating system comprises a water flow sensor which measures a presence of water flow to or from the tank, and the monitoring device at least one of: discards high power consumption signals as reheating cycle, if the water 22PATENT APPLICATION5438.143218 flow sensor detects presence of a water flow, additionally outputs water flow sensor data as a usage-based indicator (Pars. 68-72).
Regarding claim 11, Thornton discloses performing an indicator generating method according to claim 1, so as to generate at least a condition-based degradation indicator; determining, via the predictive maintenance device, a remaining useful lifetime based on the indicator from the previous step, by processing at least one of the condition-based degradation indicator or other indicators using a predictive maintenance model; outputting, via the predictive maintenance device, the maintenance signal, if the remaining useful lifetime or the condition 
Regarding claim 12, Thornton discloses wherein at least one of: the condition-based degradation indicator includes a reheating time, and the predictive maintenance device determines the remaining useful lifetime such that the remaining useful lifetime decreases, if the reheating time increases (Pars. 68-72); the condition-based degradation indicator includes a reheating frequency, and the predictive maintenance device determines the remaining useful lifetime such that the remaining useful lifetime decreases, if the reheating frequency decreases; the condition-based degradation indicator includes at least one of an ambient temperature or water quality, and the predictive maintenance device determines the remaining useful lifetime such that the remaining useful lifetime decreases, if the predictive maintenance device determines that the reheating time is at least one of larger than, or the reheating frequency is smaller than, an 23PATENT APPLICATION5438.143218 expected value for at least one of the reheating time or reheating frequency, wherein the expected value is determined based on at least one of the ambient temperature or water quality (Pars. 67-76).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Thornton and Boodaghians et al. (herienafter "Boodaghians")(USPAP. 20150028670).
Regarding claim 13, Thornton discloses everything as recited in claim 13 such as "the water heating system configured for heating water and comprising: a water tank suitable to hold 
However, Thornton does not explicitly disclose that the "water heating system" is for a "beverage maker of an aircraft galley".
Boodaghians teaches water heating system for a beverage maker of an aircraft galley (Abstract; Pars. 7, 13, 29, 50, 52). 	 It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Thornton's system using the teaching as taught by Boodaghians to arrive at the claimed invention as specified in claim 13 to instruct the galley network controller to cycle the galley insert off and/or set an operation of the galley insert to a lower power consumption level when the power output approaches and/or is above the maximum load level, and instructs the galley network controller to cycle the galley insert on and/or set the operation of the galley insert to a higher power consumption level when the power output approaches and/or is below the minimum load level (Abstract).

Regarding claim 14, Thornton and Boodaghians disclose everything as applied above. In addition,  Thornton discloses A water heating system, the water heating system configured for heating water and comprising: a water tank suitable to hold water to be heated, a heating device configured to heat the water within the water tank, a power state indication device configured to generate at least a low power consumption signal or a high power consumption signal based on a 
However, Thornton does not disclose that the water heating system is for "a beverage maker of an aircraft galley".
Boodaghians teaches water heating system for a beverage maker of an aircraft galley (Abstract; Pars. 7, 13, 29, 50, 52). 	 It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Thornton's system using the teaching as taught by Boodaghians to arrive at the claimed invention as specified in claim 14 to instruct the galley network controller to cycle the galley insert off and/or set an operation of the galley insert to a lower power consumption level when the power output approaches and/or is above the maximum load level, and instructs the galley network controller to cycle the galley insert on and/or set the operation of the galley insert to a higher power consumption level when the power output approaches and/or is below the minimum load level (Abstract).

Regarding claim 15, Thornton and Boodaghians disclose everything as applied above. Thornton discloses a water heating system (Pars. 68-72) according to claim 13. However, Thornton does not explicitly disclose "A beverage maker for an aircraft galley".
Boodaghians teaches water heating system for a beverage maker of an aircraft galley (Abstract; Pars. 7, 13, 29, 50, 52). 	 It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Thornton's system using the teaching as taught by Boodaghians to arrive at the claimed invention as specified in claim 15 to instruct the galley network controller 

Regarding claim 16, Thornton discloses a water heating system  according to claim 14 (Pars. 68-72), but not explicitly "a beverage maker for an aircraft galley".
Boodaghians teaches water heating system for a beverage maker of an aircraft galley (Abstract; Pars. 7, 13, 29, 50, 52). 	 It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Thornton's system using the teaching as taught by Boodaghians to arrive at the claimed invention as specified in claim 16 to instruct the galley network controller to cycle the galley insert off and/or set an operation of the galley insert to a lower power consumption level when the power output approaches and/or is above the maximum load level, and instructs the galley network controller to cycle the galley insert on and/or set the operation of the galley insert to a higher power consumption level when the power output approaches and/or is below the minimum load level (Abstract).
Claim 1 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 2007-132599 (Machine Translation by Examiner).
	Regarding claim 1, JP 2007-132599 discloses an indicator generating method for generating an indicator which is suitable for maintenance prediction of a water heating system, 
generating, via the power state indication device, at least a low power consumption signal or a high power consumption signal based on a power consumption of the heating device (Pars. 8, 68, and 70);  
determining, via the monitoring device, a condition-based degradation indicator based on a time duration of the high power consumption signal (Pars. 68, 70); 
outputting, via the monitoring device, the condition-based degradation indicator for further processing in a predictive maintenance device (Pars. 68-70).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        March 23, 2022